[Cite as Brandon v. Ohio Dept. of Rehab. & Corr., 2021-Ohio-418.]


                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT



Ronald J. Brandon,                                    :

                Plaintiff-Appellant,                  :

v.                                                    :                   No. 20AP-211
                                                                    (Ct. of Cl. No. 2019-01191JD)
Ohio Department of Rehabilitation and                 :
Correction,                                                   (ACCELERATED CALENDAR)
                                                      :
                Defendant-Appellee.
                                                      :



                                        D E C I S I O N

                                   Rendered on February 16, 2021


                On brief: Ronald J. Brandon, pro se.

                On brief: Dave Yost, Attorney General, and Amy S. Brown,
                for appellee.

                             APPEAL from the Court of Claims of Ohio
SADLER, J.
        {¶ 1} Plaintiff-appellant, Ronald J. Brandon, appeals from a judgment of the Court
of Claims of Ohio granting the motion to dismiss of defendant-appellee, Ohio Department
of Rehabilitation and Correction. For the reasons that follow, we affirm.
I. FACTS AND PROCEDURAL HISTORY
        {¶ 2} On March 5, 2014, appellant was indicted by a Muskingum County Grand
Jury on one count of possession of drugs in violation of R.C. 2925.11(A), a felony of the
fourth degree, and one count of possession of drugs in violation of R.C. 2925.11(A), a minor
misdemeanor.
No. 20AP-211                                                                                2


       {¶ 3} On May 22, 2014, appellant filed a motion to suppress evidence arguing that
law enforcement engaged in an unlawful search and seizure of his person and vehicle. On
June 3, 2014, the Muskingum County Court of Common Pleas conducted a suppression
hearing. At the close of the hearing, appellant's motion to suppress was denied. On June 4,
2014, appellant pleaded no contest to possession of drugs in violation of R.C. 2925.11(A)
and was later sentenced to an 11-month term of incarceration.
       {¶ 4} Appellant filed a notice of appeal with the Fifth District Court of Appeals,
which remanded the case back to the trial court to make additional findings of fact and
conclusions of law based on evidence presented at the suppression hearing. State v.
Brandon, 5th Dist. No. CT2014-0039, 2015-Ohio-2072, ¶ 14.             On July 2, 2015, the
Muskingum County trial court filed findings of fact and conclusions of law addressing the
denial of appellant's motion to suppress. Appellant filed a timely appeal with the Fifth
District Court of Appeals on August 3, 2015. On January 25, 2016, the Fifth District
reversed the trial court's denial of appellant's motion to suppress and remanded the case
for further proceedings consistent with the judgment. State v. Brandon, 5th Dist. No.
CT2015-0039, 2016-Ohio-271, ¶ 27. The case was later dismissed.
       {¶ 5} On December 27, 2019, appellant filed a complaint with the Court of Claims
of Ohio. On January 21, 2020, appellee filed a motion to dismiss pursuant to Civ.R. 12(B)(1)
and (6) arguing the trial court lacked jurisdiction over the case as appellant had failed to
first obtain a declaration of wrongful imprisonment. On February 3, 2020, appellant filed
a combined motion to strike under Civ.R. 12(F) and a motion for leave to amend under
Civ.R. 15(A). On March 3, 2020, the trial court granted appellee's motion to dismiss finding
that it lacked jurisdiction over the claim as appellant failed to obtain a preliminary factual
determination that he was a wrongfully imprisoned individual from the court of common
pleas as required by R.C. 2743.48. The trial court denied appellant's motions as moot
concluding neither motion would have revived appellant's claim.
       {¶ 6} Appellant filed a timely appeal.
II. ASSIGNMENT OF ERROR
       {¶ 7} Appellant assigns the following as trial court error:

               The trial court abused its discretion in denying relief and
               granting defendant's motion to dismiss.
No. 20AP-211                                                                                3


III. LEGAL ANALYSIS
        {¶ 8} In his sole assignment of error, appellant argues the trial court erred granting
appellee's motion to dismiss. For the reasons that follow, we disagree.
        {¶ 9} Civ.R. 12(B)(1) provides a party may seek to dismiss a cause of action based
on lack of jurisdiction over the subject matter of the litigation. When reviewing a judgment
on a motion to dismiss under Civ.R. 12(B)(1), a court must determine whether the
complaint alleges any cause of action cognizable to the forum. T & M Machines, LLC v.
Yost, 10th Dist. No. 19AP-124, 2020-Ohio-551, ¶ 9. "[S]ubject-matter jurisdiction involves
'a court's power to hear and decide a case on the merits and does not relate to the rights of
the parties.' " Lowery v. Ohio Dept. of Rehab. & Corr., 10th Dist. No. 14AP-730, 2015-
Ohio-869, ¶ 6, quoting Vedder v. Warrensville Hts., 8th Dist. No. 81005, 2002-Ohio-5567,
¶ 14.
        {¶ 10} A motion to dismiss under Civ.R. 12(B)(6) tests the sufficiently of the
complaint. "In order for a court to dismiss a case pursuant to Civ.R. 12(B)(6) 'it must appear
beyond doubt from the complaint that the plaintiff can prove no set of facts entitling him
to recovery.' " T & M Machines, LLC at ¶ 10, quoting O'Brien v. Univ. Community Tenants
Union, Inc., 42 Ohio St.2d 242 (1975), syllabus.
        {¶ 11} In reviewing a motion to dismiss, we consider all factual claims alleged in the
complaint as true. Perrysburg Twp. v. Rossford, 103 Ohio St.3d 79, 2004-Ohio-4362, ¶ 5,
citing Mitchell v. Lawson Milk Co., 40 Ohio St.3d 190, 192 (1988). We review a judgment
rendered on Civ.R. 12(B)(1) or (6) de novo. T & M Machines, LLC at ¶ 11, citing Pankey v.
Ohio Dept. of Rehab. & Corr., 10th Dist. No. 13AP-701, 2014-Ohio-2907, ¶ 7; Foreman v.
Ohio Dept. of Rehab. & Corr., 10th Dist. No. 14AP-15, 2014-Ohio-2793, ¶ 9, citing
Perrysburg at ¶ 5.
        {¶ 12} The Ohio General Assembly enacted R.C. 2305.02 and 2743.48 to allow civil
actions against the state by certain wrongfully imprisoned individuals. Walden v. State, 47
Ohio St.3d 47, 49 (1989). As set forth in R.C. 2743.48, a complainant must follow a two-
step process to be declared a "wrongfully imprisoned individual." Kern v. State, 10th Dist.
No. 12AP-1018, 2014-Ohio-1740, ¶ 2. First, complainant "may file a civil action to be
declared a wrongfully imprisoned individual in the court of common pleas in the county
where the underlying criminal action was initiated." R.C. 2743.48(B)(1). R.C. 2305.02
No. 20AP-211                                                                            4


provides exclusive jurisdiction to the court of common pleas where the underlying criminal
action was initiated to hear and resolve whether complainant satisfies provisions (A)(1)
through (A)(5) of R.C. 2743.48.       In order to be declared a "wrongfully imprisoned
individual" a complainant must meet the following five criteria:

               (1) The individual was charged with a violation of a section of
               the Revised Code by an indictment or information, and the
               violation charged was an aggravated felony, felony, or
               misdemeanor.

               (2) The individual was found guilty of, but did not plead guilty
               to, the particular charge or a lesser-included offense by the
               court or jury involved, and the offense of which the individual
               was found guilty was an aggravated felony, felony, or
               misdemeanor.

               (3) The individual was sentenced to an indefinite or definite
               term of imprisonment in a state correctional institution for
               the offense of which the individual was found guilty.

               (4) The individual's conviction was vacated, dismissed, or
               reversed on appeal and all of the following apply:
               (a) No criminal proceeding is pending against the individual
               for any act associated with that conviction.
               (b) The prosecuting attorney in the case, within one year after
               the date of the vacating, dismissal, or reversal, has not sought
               any further appeal of right or upon leave of court, provided
               that this division does not limit or affect the seeking of any
               such appeal after the expiration of that one-year period as
               described in division (C)(3) of this section.
               (c) The prosecuting attorney, city director of law, village
               solicitor, or other chief legal officer of a municipal
               corporation, within one year after the date of the vacating,
               dismissal, or reversal, has not brought a criminal proceeding
               against the individual for any act associated with that
               conviction, provided that this division does not limit or affect
               the bringing of any such proceeding after the expiration of
               that one-year period as described in division (C)(3) of this
               section.

               (5) Subsequent to sentencing or during or subsequent to
               imprisonment, an error in procedure was discovered that
No. 20AP-211                                                                               5


               occurred prior to, during, or after sentencing, that involved a
               violation of the Brady Rule which violated the individual's
               rights to a fair trial under the Ohio Constitution or the United
               States Constitution, and that resulted in the individual's
               release, or it was determined by the court of common pleas in
               the county where the underlying criminal action was initiated
               either that the offense of which the individual was found
               guilty, including all lesser-included offenses, was not
               committed by the individual or that no offense was committed
               by any person. In addition to any other application of the
               provisions of this division regarding an error in procedure
               that occurred prior to, during, or after sentencing, as those
               provisions exist on and after the effective date of this
               amendment, if an individual had a claim dismissed, has a
               claim pending, or did not file a claim because the state of the
               law in effect prior to the effective date of this amendment
               barred the claim or made the claim appear to be futile, those
               provisions apply with respect to the individual and the claim
               and, on or after that effective date, the individual may file a
               claim and obtain the benefit of those provisions.

R.C. 2743.48(A)(1) through (A)(5).
       {¶ 13} Once the trial court determines that a person qualifies as a wrongfully
imprisoned individual, complainant may then file a civil claim against the state in the Court
of Claims. R.C. 2743.48(D) and (E). Complainant may demonstrate that he is a wrongfully
imprisoned individual by filing "a certified copy of the judgment entry of the court of
common pleas associated with the claimant's conviction and sentencing, and a certified
copy of the entry of the determination of the court of common pleas that the claimant is a
wrongfully imprisoned individual under division (B)(2) of this section."                R.C.
2743.48(E)(1).
       {¶ 14} Here, appellant has failed to comply with R.C. 2743.48 by not obtaining a
preliminary factual determination from the court of common pleas that he qualifies as a
wrongfully imprisoned individual. Appellant's obligation to obtain such a determination
by the court of common pleas is a "mandatory prerequisite to jurisdiction in the Court of
Claims." Dvorak v. Pickaway Corr. Inst., 10th Dist. No. 02AP-452, 2002-Ohio-6447, ¶ 21.
As such, the Court of Claims lacks jurisdiction over appellant's claim for wrongful
imprisonment.
No. 20AP-211                                                                                   6


       {¶ 15} While appellant concedes that he did not obtain a determination of wrongful
imprisonment from the court of common pleas in accordance with R.C. 2743.48, he argues
"false imprisonment" and "wrongful imprisonment" are synonymous, and the trial court
should have converted appellee's motion to dismiss as a motion for a more definitive
statement. We find this argument to be without merit.
       {¶ 16} False imprisonment and wrongful imprisonment are distinct causes of action
under Ohio law. As set forth previously, R.C. 2305.02 and 2743.48 provide an avenue for
compensation for a wrongfully imprisoned individual. While R.C. 2743.48 was initially
drafted to provide recovery based on a demonstration of actual innocence, the statutory
language has been amended to include individuals who " '[s]ubsequent to sentencing or
during or subsequent to imprisonment, an error in procedure was discovered that occurred
prior to, during, or after sentencing, that involved a violation of the Brady Rule which
violated the individual's rights to a fair trial under the Ohio Constitution or the United
States Constitution, and that resulted in the individual's release.' " Lemons v. State, 8th
Dist. No. 109188, 2020-Ohio-5619, ¶ 17, quoting R.C. 2743.48(A)(5).
       {¶ 17} Conversely, the cause of action for "[f]alse imprisonment occurs when a
person intentionally confines another, without a lawful privilege and against that person's
consent, within a limited area for any appreciable time." Baker v. Dept. of Rehab. & Corr.,
10th Dist. No. 11AP-987, 2012-Ohio-1921, ¶ 12, citing Feliciano v. Krieger, 50 Ohio St.2d
69, 71 (1977). While the state may be held liable for false imprisonment of its prisoners
under R.C. 2743.02, a defendant may not be held liable on a claim "when the imprisonment
is in accordance with an order of a court, unless it appears that the order is void on its face."
Fisk v. Ohio Dept. of Rehab. & Corr., 10th Dist. No. 11AP-432, 2011-Ohio-5889, ¶ 12, citing
McKinney v. Ohio Dept. of Rehab. & Corr., 10th Dist. No. 09AP-960, 2010-Ohio-2323, ¶ 9.
To prevail on a claim for false imprisonment against the state, a person must be able to
demonstrate: "(1) expiration of the lawful term of confinement, (2) intentional confinement
after the expiration, and (3) knowledge that the privilege initially justifying the confinement
no longer exists." Wash v. Ohio Adult Parole Auth., 10th Dist. No. 19AP-830, 2020-Ohio-
3385, ¶ 22. R.C. 2743.48 was not intended to replace the common law tort of false
imprisonment "but, rather, supplements it to allow a recovery in some cases when recovery
No. 20AP-211                                                                                         7


was not [] available before." Bennett v. Ohio Dept. of Rehab. & Corr., 60 Ohio St.3d 107,
111 (1991).
       {¶ 18} Here, appellant's complaint unequivocally alleges a cause of action for
wrongful conviction and is devoid of any reference to the common law tort of false
imprisonment. While appellant, for the first time, uses the phrase "false imprisonment" in
the body of his combined motion, appellant is referencing the wrongful imprisonment
claim as evidenced by his repeated citations to R.C. 2743.48. Moreover, appellant makes
no attempt in either of his motions to amend his original complaint to bring a new cause of
action.1
       {¶ 19} Regardless, even if we were to consider appellant's claim for false
imprisonment as included in the December 27, 2019 complaint, the statute of limitations
has expired before this action was commenced. Pursuant to R.C. 2743.16, actions against
the State of Ohio must be brought within two years unless specified otherwise. R.C. 2305.11
states that the cause of action for false imprisonment must be brought by one year after the
cause of action accrues, i.e. the date appellant was released from prison. Stubbs v. Dept. of
Rehab. & Corr., 10th Dist. No. 11AP-484, 2012-Ohio-1374, ¶ 17, citing Robinson v. Ohio
Dept. of Rehab. & Corr., 10th Dist. No. 10AP-550, 2011-Ohio-713, ¶ 10, citing R.C. 2305.11.
In the present case, appellant states that he was released from prison on July 1, 2015. As
such, appellant's claim for false imprisonment is time-barred.
       {¶ 20} Accordingly, appellant's sole assignment of error is overruled.
IV. CONCLUSION
       {¶ 21} Having overruled appellant's sole assignment of error, we affirm the
judgment of the Court of Claims of Ohio.
                                                                               Judgment affirmed.
                               BROWN and KLATT, JJ., concur.
                                        _____________




1In his combined motion, appellant asks for leave to amend the named defendant from Ohio Department of
Rehabilitation and Correction to the State of Ohio and to modify the alleged damages.